Exhibit 10.3

 

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

Company:  Stereotaxis, Inc., a Delaware corporation

Number of Shares:  111,111, subject to adjustment

Class of Stock:  Common Stock, 0.001 par value per share

Warrant Price:  $3.60, subject to adjustment

Issue Date:      December 17, 2010

Expiration Date:  December 17, 2015

Credit Facility: This Warrant is issued in connection with that certain Loan and
Security Agreement of even date herewith between Silicon Valley Bank and the
Company.

 

            THIS WARRANT CERTIFIES THAT, for good and valuable consideration,
SILICON VALLEY BANK (Silicon Valley Bank, together with any successor or
permitted assignee or transferee of this Warrant or of any shares issued upon
exercise hereof, is referred to hereinafter as "Holder") is entitled to purchase
the number of fully paid and non-assessable shares (the "Shares") of the class
of stock (the “Class”) of the above-named company (the "Company") at the
above-stated Warrant Price, all as set forth above and as adjusted pursuant to
Article 2 of this Warrant, subject to the provisions and upon the terms and
conditions set forth in this Warrant.

 

 

ARTICLE 1. EXERCISE.

 

                        1.1       Method of Exercise.  Holder may exercise this
Warrant by delivering the original of this Warrant together with a duly executed
Notice of Exercise in substantially the form attached as Appendix 1 to the
principal office of the Company.  Unless Holder is exercising the conversion
right set forth in Article 1.2, Holder shall also deliver to the Company a
check, wire transfer (to an account designated by the Company), or other form of
payment acceptable to the Company for the aggregate Warrant Price for the Shares
being purchased.

 

                        1.2       Conversion Right.  In lieu of exercising this
Warrant as specified in Article 1.1, Holder may from time to time convert this
Warrant, in whole or in part, into a number of Shares determined by dividing (a)
the aggregate fair market value of the Shares or other securities otherwise
issuable upon exercise of this Warrant minus the aggregate Warrant Price of such
Shares by (b) the fair market value of one Share.  The fair market value of the
Shares shall be determined pursuant to Article 1.3.

 

--------------------------------------------------------------------------------



 

 

                        1.3       Fair Market Value.  If the Company’s common
stock is traded in a public market, the fair market value of a Share shall be
the closing price of a share of common stock reported for the business day
immediately before Holder delivers this Warrant together with its Notice of
Exercise to the Company.  If the Company’s common stock is not traded in a
public market, the Board of Directors of the Company shall determine fair market
value of a Share in its reasonable good faith judgment.

 

                        1.4       Delivery of Certificate and New Warrant. 
Promptly after Holder exercises or converts this Warrant and, if applicable, the
Company receives payment of the aggregate Warrant Price, the Company shall
deliver to Holder certificates for the Shares acquired and, if this Warrant has
not been fully exercised or converted and has not expired, a new Warrant
representing the Shares not so acquired.

 

                        1.5       Replacement of Warrants.  On receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form and amount to
the Company or, in the case of mutilation, on surrender and cancellation of this
Warrant, the Company shall execute and deliver, in lieu of this Warrant, a new
warrant of like tenor.

 

                        1.6       Treatment of Warrant Upon Acquisition of
Company.

 

                                    1.6.1    "Acquisition".  For the purpose of
this Warrant, "Acquisition" means any sale, exclusive license, or other
disposition of all or substantially all of the assets of the Company, or any
reorganization, consolidation, merger, or sale of outstanding equity securities
of the Company by the holders thereof, where the holders of the Company's
outstanding voting equity securities as of immediately before the transaction
beneficially own less than a majority of the outstanding voting equity
securities of the surviving or successor entity as of immediately after the
transaction.

 

1.6.2        Treatment of Warrant at Acquisition.

A)         Holder agrees that, in the event of an Acquisition in which the sole
consideration is cash and/or Marketable Securities, this Warrant shall terminate
on and as of the closing of such Acquisition to the extent not previously
exercised.  The Company shall provide Holder with written notice of any proposed
Acquisition not later than the date on which Holder provides such notice to its
other stockholders, and shall provide such information in connection therewith
to Holder as and when it provides such information to its other stockholders.

B)        Upon the closing of any Acquisition other than as particularly
described in subsection (A) above, the surviving or successor entity shall
assume this Warrant and the obligations of the Company hereunder, and this
Warrant shall, from and after such closing, be exercisable for the same class,
number and kind of securities, cash and other property as would have been paid
for or in respect of the Shares issuable (as of immediately prior to such
closing) upon exercise in full hereof as if such Shares had been issued and
outstanding on and as of such closing, at an aggregate Warrant Price equal to
the aggregate Warrant Price in effect as of immediately prior to such closing;
and subject to further adjustment thereafter from time to time in accordance
with the provisions of this Warrant.

2

--------------------------------------------------------------------------------



 

C)        As used in this Article 1.6, “Marketable Securities” means securities
meeting all of the following requirements: (i) the issuer thereof is then
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is then
current in its filing of all required reports and other information under the
Act and the Exchange Act; (ii) the class and series of shares or other security
of the issuer that would be received by Holder in connection with the
Acquisition were Holder to exercise or convert this Warrant on or prior to the
closing thereof is then traded on a national securities exchange or
over-the-counter market, and (iii) Holder would not be restricted by contract or
by applicable federal and state securities laws from  publicly re-selling,
within six (6) months and one day following the closing of such Acquisition, all
of the issuer’s shares and/or other securities that would be received by Holder
in such Acquisition were Holder to exercise or convert this Warrant in full on
or prior to the closing of such Acquisition.

 

ARTICLE 2. ADJUSTMENTS TO THE SHARES.

 

2.1       Stock Dividends, Splits, Etc.  If the Company declares or pays a
dividend on the outstanding shares of the Class payable in common stock or other
securities, then upon exercise of this Warrant, for each Share acquired, Holder
shall receive, without cost to Holder, the total number and kind of securities
to which Holder would have been entitled had Holder owned the Shares of record
as of the date the dividend occurred.  If the Company subdivides the outstanding
shares of the Class by reclassification or otherwise into a greater number of
shares, the number of Shares purchasable hereunder shall be proportionately
increased and the Warrant Price shall be proportionately decreased.  If the
outstanding shares of the Class are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Warrant Price
shall be proportionately increased and the number of Shares shall be
proportionately decreased.

 

                        2.2       Reclassification, Exchange or Substitution. 
Upon any reclassification, exchange, substitution, or other event affecting the
outstanding shares of the Class, Holder shall be entitled to receive, upon
exercise or conversion of this Warrant, the number and kind of securities and
property that Holder would have received for the Shares if this Warrant had been
exercised in full immediately before such reclassification, exchange,
substitution, or other event, at an aggregate Warrant Price not exceeding the
aggregate Warrant Price in effect as of immediately prior thereto.  The Company
or its successor shall promptly issue to Holder a certificate pursuant to
Article 2.5 hereof setting forth the number, class and series or other
designation of such new securities or other property issuable upon exercise or
conversion of this Warrant as a result of such reclassification, exchange,
substitution or other event.  The provisions of this Article 2.2 shall similarly
apply to successive reclassifications, exchanges, substitutions, or other
events.

2.3       [Intentionally Omitted]

 

                        2.4       Fractional Shares.  No fractional Shares shall
be issuable upon exercise or conversion of the Warrant and the number of Shares
to be issued shall be rounded down to the nearest whole Share.  If a fractional
share interest arises upon any exercise or conversion of the Warrant, the
Company shall eliminate such fractional share interest by paying Holder the
amount computed by multiplying the fractional interest by the fair market value
of a full Share.

3

--------------------------------------------------------------------------------



 

 

                        2.5       Certificate as to Adjustments.  Upon each
adjustment of the Warrant Price, Class and/or number of Shares, the Company
shall promptly notify Holder in writing, and, at the Company’s expense, promptly
compute such adjustment, and furnish Holder with a certificate of its Chief
Financial Officer setting forth such adjustment and the facts upon which such
adjustment is based. The Company shall, upon written request, furnish Holder a
certificate setting forth the Warrant Price, Class and number of Shares in
effect upon the date thereof and the series of adjustments leading to such
Warrant Price, Class and number of Shares.

 

ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

                        3.1       Representations and Warranties.  The Company
represents and warrants to, and agrees with, the Holder as follows:

 

                                    (a)        The Company shall at all times
during the term of this Warrant keep reserved out of its authorized and unissued
capital stock a sufficient number of shares of the Class to permit exercise in
full of this Warrant.  All Shares which may be issued upon the exercise or
conversion of this Warrant shall, upon issuance, be duly authorized, validly
issued, fully paid and non-assessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.

 

                        3.2       Notice of Certain Events.  If the Company
proposes at any time (a) to declare any dividend or distribution upon the
outstanding shares of the Class, whether in cash, property, stock, or other
securities and whether or not a regular cash dividend; (b) to offer for
subscription or sale pro rata to the holders of the outstanding shares of the
Class any additional shares of any class or series of the Company's stock; (c)
to effect any reclassification, reorganization or recapitalization of the
outstanding shares of the Class; or (d) to effect an Acquisition or to
liquidate, dissolve or wind up; then, in connection with each such event, the
Company shall provide notice to Holder thereof at the same time and in the same
manner as the Company notifies its other stockholders thereof.

                      3.3         No Shareholder Rights.  Except as provided in
this Warrant, Holder will not have any rights as a shareholder of the Company
until the exercise of this Warrant.

 

ARTICLE 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER.  The Holder represents and
warrants to the Company as follows:

 

                      4.1         Purchase for Own Account.  This Warrant and
the securities to be acquired upon exercise of this Warrant by Holder will be
acquired for investment for Holder’s account, not as a nominee or agent, and not
with a view to the public resale or distribution within the meaning of the Act. 
Holder also represents that it has not been formed for the specific purpose of
acquiring this Warrant or the Shares.

 

                      4.2         Disclosure of Information.  Holder has
received or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the
acquisition of this Warrant and its underlying securities.  Holder further has
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of this Warrant and its
underlying securities and to obtain additional information (to the extent the
Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to Holder or to
which Holder has access.



4

--------------------------------------------------------------------------------



 



 

                      4.3         Investment Experience.  Holder understands
that the purchase of this Warrant and its underlying securities involves
substantial risk.  Holder has experience as an investor in securities of
companies in the development stage and acknowledges that Holder can bear the
economic risk of such Holder’s investment in this Warrant and its underlying
securities and has such knowledge and experience in financial or business
matters that Holder is capable of evaluating the merits and risks of its
investment in this Warrant and its underlying securities and/or has a
preexisting personal or business relationship with the Company and certain of
its officers, directors or controlling persons of a nature and duration that
enables Holder to be aware of the character, business acumen and financial
circumstances of such persons.

 

4.4     Accredited Investor Status.  Holder is an “accredited investor” within
the meaning of Regulation D promulgated under the Act.

 

4.5       The Act.  Holder understands that this Warrant and the Shares issuable
upon exercise or conversion hereof have not been registered under the Act in
reliance upon a specific exemption therefrom, which exemption depends upon,
among other things, the bona fide nature of the Holder’s investment intent as
expressed herein.  Holder understands that this Warrant and the Shares issued
upon any exercise or conversion hereof must be held indefinitely unless
subsequently registered under the Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available. 

 

ARTICLE 5. MISCELLANEOUS.

 

5.1       Term:  This Warrant is exercisable in whole or in part at any time and
from time to time on or before the Expiration Date.

 

                        5.2       Legends.         Each certificate representing
Shares issued upon any exercise or conversion hereof (and the certificates
representing the securities issued upon conversion of such Shares, if any) shall
be imprinted with a legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 OF THAT CERTAIN
WARRANT TO PURCHASE STOCK ISSUED BY THE COMPANY TO SILICON VALLEY BANK DATED AS
OF DECEMBER 17, 2010 (THE “WARRANT”), MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SAID ACT
AND APPLICABLE STATE SECURITIES LAW OR, IN THE OPINION OF LEGAL COUNSEL IN FORM
AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE
OR TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.



5

--------------------------------------------------------------------------------



 



 

 

                        5.3       Compliance with Securities Laws on Transfer. 
This Warrant and the Shares issuable upon exercise of this Warrant may not be
transferred or assigned in whole or in part without compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, as reasonably
requested by the Company).  The Company shall not require Holder to provide an
opinion of counsel if the transfer is to SVB Financial Group (Silicon Valley
Bank’s parent company) or any other affiliate of Holder, provided that any such
transferee is an “accredited investor” as defined in Regulation D promulgated
under the Act. 

 

5.4 Transfer Procedure.  After receipt by Silicon Valley Bank (“Bank”) of the
executed Warrant, Bank will transfer all of this Warrant to SVB Financial Group,
Holder's parent company.  Subject to the provisions of Article 5.3 and upon
providing the Company with written notice, SVB Financial Group and any
subsequent Holder may transfer all or part of this Warrant or the Shares
issuable upon exercise of this Warrant to any transferee, provided, however, in
connection with any such transfer, SVB Financial Group or any subsequent Holder
will give the Company notice of the portion of the Warrant being transferred
with the name, address and taxpayer identification number of the transferee and
Holder will surrender this Warrant to the Company for reissuance to the
transferee(s) (and Holder if applicable). 

 

                        5.5       Notices.  All notices and other communications
from the Company to the Holder, or vice versa, shall be deemed delivered and
effective when given personally or mailed by first-class registered or certified
mail, postage prepaid, at such address as may have been furnished to the Company
or Holder, as the case may be (or on the first business day after transmission
by facsimile), in writing by the Company or such holder from time to time.  All
notices to Holder shall be addressed as follows until the Company receives
notice of a change of address in connection with a transfer or otherwise:

 

SVB Financial Group

Attn:  Treasury Department

3003 Tasman Drive, HA 200

Santa Clara, CA 95054

Telephone:  408-654-7400

Facsimile:  408-496-2405

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

                                    Stereotaxis, Inc.

                                    Attn: Chief Financial Officer

                                    4320 Forest Park Avenue, Suite 100

                                    St. Louis, MO 63108

                                    Telephone: 314-678-6100

Facsimile:________________

6

--------------------------------------------------------------------------------



 

 

 

                        5.6       Waiver.  This Warrant and any term hereof may
be changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought.

 

                        5.7       Attorney’s Fees.  In the event of any dispute
between the parties concerning the terms and provisions of this Warrant, the
party prevailing in such dispute shall be entitled to collect from the other
party all costs incurred in such dispute, including reasonable attorneys’ fees.

 

                        5.8       Automatic Conversion upon Expiration.  In the
event that, upon the Expiration Date, the fair market value of one Share (or
other security issuable upon the exercise hereof) as determined in accordance
with Article 1.3 above is greater than the Warrant Price in effect on such date,
then this Warrant shall automatically be deemed on and as of such date to be
converted pursuant to Article 1.2 above as to all Shares (or such other
securities) for which it shall not previously have been exercised or converted,
and the Company shall promptly deliver a certificate representing the Shares (or
such other securities) issued upon such conversion to Holder.

 

5.9       Counterparts.  This Warrant may be executed in counterparts, all of
which together shall constitute one and the same agreement.

 

 

[Remainder of page left blank intentionally]

 

7

--------------------------------------------------------------------------------



 

 

                        5.10     Governing Law.  This Warrant shall be governed
by and construed in accordance with the laws of the State of Delaware, without
giving effect to its principles regarding conflicts of law.

 

 

“COMPANY”

 

STEREOTAXIS, INC.

 

 

By: /s/ Daniel J. Johnston_____________

 

Name:_Daniel J. Johnston____________

            (Print)

Title:   _CFO_______________________

 

 

 

 

 

 

 

 

 

“HOLDER”

 

SILICON VALLEY BANK

 

 

By:_/s/ Michael Kohnen_____________

 

Name:_Michael Kohnen_____________

            (Print)

Title:   Senior Relationship Manager____         

 

 

8

--------------------------------------------------------------------------------



 

 

APPENDIX 1

 

 

NOTICE OF EXERCISE

 

 

            1.         Holder elects to purchase ___________ shares of the
Common/Series ______ Preferred [strike one] Stock of __________________ pursuant
to the terms of the attached Warrant, and tenders payment of the purchase price
of the shares in full.

 

                        [or]

            1.         Holder elects to convert the attached Warrant into
Shares/cash [strike one] in the manner specified in the Warrant.  This
conversion is exercised for _____________________ of the Shares covered by the
Warrant.

            [Strike paragraph that does not apply.]

            2.         Please issue a certificate or certificates representing
the Shares in the name specified below:

 

___________________________________________

            Holders Name

 

 

___________________________________________

 

___________________________________________

            (Address)

 

            3.   By its execution below and for the benefit of the Company,
Holder hereby restates each of the representations and warranties in Article 4
of the Warrant as of the date hereof.

 

                                                                                   
HOLDER:

 

                                                                                   
_________________________

 

 

By:_________________________

 

Name:________________________

 

Title:_________________________

 

                                                                                  
(Date):_______________________

 

9